                               UNITED STATES DISTRICT COURT
                               EASTERN DISTRICT OF MICHIGAN
                                    SOUTHERN DIVISION

 LAMARR MONSON,

         Plaintiff,                                    Case No. 18-10638
                                                       Honorable Laurie J. Michelson
 v.                                                    Magistrate Judge Stephanie Dawkins Davis

 BARBARA SIMON, et al.,

         Defendants.


      OPINION AND ORDER DENYING PLAINTIFF’S MOTION TO AMEND [67]


        Lamarr Monson brings this § 1983 suit against a number of Detroit Police Officers. In the

late 1990s, Monson was convicted of second-degree murder. Monson says during the investigation

leading up to his trial, and, later, at his trial, the Detroit police officers sued here violated a number

of Monson’s constitutional rights. So Monson’s first amended complaint alleged federal and state

law claims against the City of Detroit, Detroit’s then-police chief, and the individual officers

involved in this case.

        In time, all Defendants moved to dismiss pursuant to Federal Rule of Civil Procedure

12(b)(6). (ECF No. 30.) Monson responded. (ECF No. 33.) At no time did he seek leave to file

another amended complaint, nor did his response indicate how he would cure the alleged pleading

deficiencies. (Id.) He simply opposed the motion on the merits and gave no indication that he was

able to plead additional facts. The Court issued a lengthy opinion in which most of Monson’s

claims against the individual officers survived, but his federal claims against Detroit and its then-

police chief were dismissed. (ECF No. 43.) Three months later, Monson moved for leave to amend

a second time. (ECF No. 67.) Armed with the flaws pointed out in the Court’s opinion and order,

Monson thinks he can patch up the dismissed claims.
       It is true that Rule 15 codifies a liberal amendment policy. See Moncier v. Jones, 557 F.

App’x 407, 410 (6th Cir. 2014). But, at this point, quite a bit stands in the way of granting Monson

leave to amend. One, Rule 15 is not so liberal as to require leave to amend following a dismissal

pursuant to Rule 12(b)(6). Two, Monson did not follow the proper procedure for seeking leave to

amend. Three, going back to the drawing board at this stage prejudices the Defendants. And, four,

Monson’s proposed amendments are futile.

       Start with the fact that Monson has amended once before. Defendants have already tested

the legal sufficiency of that amended complaint. And justice does not require Monson have another

shot at amendment following a dismissal pursuant to 12(b)(6). See Wysong Corp. v. APN, Inc.,

889 F.3d 267, 273 (6th Cir. 2018) (citing United States ex rel. Ibanez v. Bristol-Myers Squibb Co.,

874 F.3d 905, 918 n.2 (6th Cir. 2017) (“Where parties have fully argued the merits of a 12(b)(6)

motion to dismiss and the district court has duly considered those arguments and issued an opinion

resolving the motion, it is a stretch to say justice requires granting leave to cure the complaint’s

deficiencies as identified in adversarial pleadings and the district court’s order[.]”). So Monson’s

motion is subject to denial for this reason alone.

       Plus, Monson failed to follow the proper procedure to seek leave to amend. Monson never

sought leave during the pendency of the 12(b)(6) motion, nor did he even offer a “bare statement

requesting leave to amend in [his] brief in opposition to the defendants’ motion to dismiss.”

Stambaugh v. Corrpro Cos., 116 F. App’x 592, 598 (6th Cir. 2004) (citing PR Diamonds, Inc. v.

Chandler, 364 F.3d 671, 699 (6th Cir. 2004)). Only after the Court issued an opinion dismissing

some of Monson’s claims did Monson come forward with a better way to plead those claims. Yet

“[r]equiring the district court to both state the reasons for its dismissal and then allow [Monson]

to amend the Complaint without [Monson] having asked permission would be akin to mandating



                                                     2
the district court to issue an advisory opinion.” Winget v. JP Morgan Chase Bank, N.A., 537 F.3d

565, 573 (6th Cir. 2008). So once again, Monson’s motion to amend is subject to denial.

       Next, letting Monson replead, now, would prejudice the Defendants. Monson wants to go

back to square one for a second time, this time with help from the Court’s opinion. Under the

circumstances, Monson’s motion is dilatory. See Dry v. Methodist Medical Center, Inc., 893 F.2d

1334 (table), 1990 U.S. App. LEXIS 721, at *16–17 (6th Cir. Jan. 19, 1990). Defendants have

already expended time and resources testing the legal sufficiency of Monson’s first amended

complaint. And further litigation on the pleadings just serves to needlessly prolong this case. That

is especially so because Monson has pled some claims that live to see discovery.

       Finally, and briefly, Monson’s proposed amendments are futile. Having reviewed the

amendments Monson proposes, and having read the Defendants’ response, the Court agrees that

Monson’s amended claims would not survive a 12(b)(6) motion. See SFS Check, LLC v. First Bank

of Del., 774 F.3d 351, 355 (6th Cir. 2014). So for the reasons stated in the Defendants’ response,

Monson’s second amended complaint is futile and his motion for leave to amend is subject to

denial for that reason as well.

       For all of these reasons, Monson’s motion to amend (ECF No. 67) is DENIED.

       SO ORDERED.

                                              s/Laurie J. Michelson
                                              LAURIE J. MICHELSON
                                              UNITED STATES DISTRICT JUDGE


Date: July 15, 2019




                                                 3
                                     CERTIFICATE OF SERVICE

         I hereby certify that a copy of the foregoing document was served upon counsel of record
and/or pro se parties on this date, July 15, 2019, using the Electronic Court Filing system and/or
first-class U.S. mail.


                                             s/William Barkholz
                                             Case Manager




                                                4
